Citation Nr: 0512905	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  04-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicide agents.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right eye 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1960 to January 1980.  He was awarded the Combat 
Infantryman's Badge for service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in October 2004.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the course of the appeal, in November 2000, Congress 
enacted the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although the veteran has 
received VCAA notice on several unrelated claims, there is no 
notice complying with 38 U.S.C.A. § 5103(a) concerning the 
issue on appeal.  The Board cannot conclude that such an 
omission constitutes nonprejudicial error.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board finds that a medical examination is required in 
order to determine the etiology of the claimed disabilities.  
The evidence of record is conflicting and ambiguous.

The veteran's service medical records during his two decades 
of active duty show that he was treated for pneumonia in 
1963.  He was placed on profile in December 1968 for an upper 
respiratory infection.  During the early 1970s he was treated 
for an upper respiratory infection and acute bronchitis.  In 
1976 he was treated for symptoms of a possible heart attack.  
During this time the records show that his blood pressure 
readings were elevated, although he was not diagnosed with 
hypertension.

According to a 1980 VA examination report, just after 
discharge, the veteran's blood pressure readings were noted 
as: sitting 152/76; recumbent 132/70; and standing 110/88.  
An X-ray study of the veteran's chest appeared to be within 
normal limits.

The veteran submitted a private medical opinion dated October 
2004 from M.M.D., M.D.  In the opinion letter, Dr. M.M.D. 
linked the veteran's COPD to the pneumonia in 1963, citing 
supporting X-ray evidence.  In contrast, a VA examiner, in a 
December 2003 addendum to a June 2003 examination report, 
found that the COPD was unlikely due to the pneumonia in 
1963.  The Board notes that neither doctor addressed the in-
service treatment for the upper respiratory infections and 
acute bronchitis that is documented after 1968.  Therefore, 
the Board finds that a current examination, based on a review 
of the evidence of record, is necessary to determine the 
likely etiology of the veteran's COPD.

An examination is also necessary to determine whether the 
veteran's elevated blood pressure readings during service and 
just after discharge are related to his current hypertension.  
Furthermore, the examiner should determine whether the 
veteran had a heart disorder during service, or did it 
develop as a result of his hypertension.  In 1976, the 
veteran was treated for complaints of chest pains and a 
possible heart attack.

The veteran maintains that his right eye disorder developed 
during service.  He also believes that he burst a blood 
vessel in his right eye as a result of coughing due to COPD.  
The examiner should also determine whether the veteran's 
current eye disorder is related to his service or other 
claimed disorders.

Given the evidence of record, the Board finds that a decision 
cannot be met based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for service 
connection for COPD, hypertension, and 
heart disorder, and a right eye disorder, 
and of what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice must 
comply with 38 U.S.C.A. § 5103(a) and any 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should attempt to secure the 
veteran's medical records from the Fort 
Campbell medical facility from July 2004 
to the present, where he has received 
treatment for his claimed disorders.

3.  The veteran should be afforded VA 
examination(s) as necessary to determine 
whether the claimed disorders are present 
and to determine the etiology and date of 
onset of the claimed disorders, if 
present.  The claims file should be made 
available to the examiner(s) for review 
prior to each examination.  A medical 
opinion as to the etiology and date of 
onset of each diagnosed disorder must be 
provided.  In particular, the examiner(s) 
must provide an opinion as to whether a 
currently diagnosed disorder began during 
his military service or is related to or 
aggravated by an injury incurred during a 
period of military service. The claims 
folders must be made available to the 
examiner for review in conjunction with 
the examination(s).  

?	The veteran should be afforded a VA 
examination for the purpose of 
obtaining an opinion as to the 
nature and etiology of his current 
respiratory disorder.  The claims 
folder must be made available to the 
examiner for review in conjunction 
with the examination.  The examiner 
identify all pulmonary pathology 
that is present and offer an opinion 
as to whether it is at least as 
likely as not (i.e., probability of 
50 percent) that the diagnosed 
respiratory disorder is causally 
related to the veteran's active 
service or any incident therein, to 
include Agent Orange exposure, as 
opposed to any other cause such as 
pre or post-service cigarette 
smoking.  The examiner should review 
the claims files, specifically the 
veteran's service medical records 
that document treatment for 
pneumonia, upper respiratory 
infections, and acute bronchitis 
during his active duty service.  If 
an opinion cannot be provided 
without resort to mere speculation 
or conjecture, this should be 
addressed in the report.

?	The veteran should be scheduled for 
appropriate examination for an 
opinion as to whether it is as 
likely as not that he has 
hypertension and/or a heart disorder 
as a result of an injury or disease 
during active service.  The claims 
folder must be available to, and 
reviewed by, the examiner.  The 
examiner should note the service 
medical records that show treatment 
in 1976 for a suspected heart attack 
with elevated blood pressure 
readings, as well as a February 1980 
VA examination report that contains 
various blood pressure test results.  
The examiner should discuss whether 
there is any relationship between 
the two disorders and provide a 
complete rationale for any opinion 
given and should reconcile the 
opinion with the other medical 
evidence of record.

?	The examiner should identify any 
currently present right eye disorder 
and specify which, if any, represent 
simple refractive error as opposed 
to an acquired eye pathology.  Based 
on the examination results and the 
review of the claims folders, the 
examiner should provide an opinion 
with respect to a right eye disorder 
as to whether it is at least as 
likely as not (50 percent or better 
probability) that the disorder 
originated during active duty or 
whether the disorder is otherwise 
etiologically related to service or 
one of the other claimed disorders, 
which are discussed above.  If the 
veteran has a right eye disorder 
that is not attributable to a known 
diagnosis, the examiner should so 
state and identify any objective 
signs or symptoms of the disorder. 

The supporting rationale for all opinions 
expressed must also be provided.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  The 
RO must consider all evidence received or 
secure since the July 2004 supplemental 
statement of the case.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




